         Case 1:14-cv-00690-RAH Document 101 Filed 08/04/20 Page 1 of 1




           In the United States Court of Federal Claims
                                           No. 14-690
                                      Filed: August 4, 2020


 NATHAN SOMMERS,

                     Plaintiff,

 v.

 UNITED STATES,

                    Defendant.


                                              ORDER

        For the reasons provided in the memorandum opinion, filed concurrently with this order,
the defendant’s motion to dismiss for failure to state a claim under Rule 12(b)(6) of the Rules of
the Court of Federal Claims is GRANTED. The parties’ cross-motions for judgment on the
administrative record are DENIED AS MOOT.

       The plaintiff’s complaint is DISMISSED WITH PREJUDICE.

       The Clerk is directed to enter judgment accordingly.

       Each party shall bear its own costs.

       It is so ORDERED.

                                                               s/ Richard A. Hertling
                                                               Richard A. Hertling
                                                               Judge
